EXHIBIT 10.7

JABIL CIRCUIT, INC

2011 STOCK AWARD AND INCENTIVE PLAN

(as amended through Fourth Amendment thereof, as in effect as of September 1,
2013)

 

1. Purposes of the Plan. The purposes of this Stock Award and Incentive Plan are
to help the Company and its Subsidiaries attract and retain personnel for
positions of substantial responsibility, to provide for incentive awards that
appropriately reward achievement of Company and business-unit goals, and to
promote the success of the Company’s business.

 

2. Definitions. As used herein, the following definitions shall apply:

 

  a) “Administrator” means the Board or any Committee or person(s) as shall be
administering the Plan, in accordance with Section 4 of the Plan.

 

  b) “Applicable Law” means the legal requirements relating to the
administration of the Plan under applicable federal, state, local and foreign
corporate, tax, securities, contract and other laws, and the rules and
requirements of any stock exchange or quotation system on which the Common Stock
is listed or quoted, all as amended through the applicable date. The term
“Applicable Law” includes laws and regulations that are not mandatory but
compliance with which confers benefits on the Company or Grantees (e.g., Code
Sections 162(m), 409A, and 422, and Exchange Act Rule 16b-3), where such
compliance is intended under the Plan.

 

  c) “Award” means an Option, Stock Appreciation Right, Stock Award, Cash-Based
Award, or Other Stock-Based Award granted under the Plan.

 

  d) “Award Agreement” means the agreement, notice and/or terms or conditions by
which an Award is evidenced, documented in such form (including by electronic
communication) as may be approved by the Administrator.

 

  e) “Base Price” means the price to be used as the basis for determining the
Spread upon the exercise of a Stock Appreciation Right.

 

  f) “Board” means the Board of Directors of the Company.

 

  g) “Cash-Based Award” means an Award granted under Section 9 of the Plan.

 

  h) “Cause” means, unless otherwise provided in an Award Agreement:

 

  i) A Grantee’s conviction of a crime involving fraud or dishonesty; or

 

  ii) A Grantee’s continued willful or reckless material misconduct in the
performance of the Grantee’s duties after receipt of written notice from the
Company concerning such misconduct, provided, however, that for purposes of this
Section 2.h)ii), Cause shall not include any one or more of the following: bad
judgment, negligence or any act or omission believed by the Grantee in good
faith to have been in or not opposed to the interest of the Company (without
intent of the Grantee to gain, directly or indirectly, a profit to which the
Grantee was not legally entitled).

 

  i) “Change in Control” means the happening of any of the following after the
Plan has become effective, unless otherwise provided in an Award Agreement:



--------------------------------------------------------------------------------

  i) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the Company and its Subsidiaries taken as a whole to any person (as such term
is used in Sections 13(d) and 14(d) of the Exchange Act) other than the Company
or one of its Subsidiaries, provided, for the avoidance of doubt, that the sale
of a Subsidiary shall not constitute a Change in Control if the Subsidiary does
not represent substantially all of the properties or assets of the Company and
its Subsidiaries taken as a whole;

 

  ii) the adoption of a plan relating to the Company’s liquidation or
dissolution, with all material contingencies satisfied or waived, and the taking
of a substantial step to implement such liquidation or dissolution;

 

  iii) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any person other than the
Company or its Subsidiaries, becomes the beneficial owner (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of more than 50% of
the combined voting power of the Company’s voting stock or other voting stock
into which the Company’s voting stock is reclassified, consolidated, exchanged
or changed, measured by voting power rather than number of shares;

 

  iv) the Company consolidates with, or merges with or into, any person, or any
person consolidates with, or merges with or into, the Company, in any such event
pursuant to a transaction in which any of the voting stock of the Company or
such other person is converted into or exchanged for cash, securities or other
property, other than any such transaction where the shares of voting stock of
the Company outstanding immediately prior to such transaction directly or
indirectly constitute, or are converted into or exchanged for, a majority of the
voting stock of the surviving person immediately after giving effect to such
transaction; or

 

  v) the first day on which a majority of the members of the Board are not
Continuing Directors. “Continuing Director” means, as of any date of
determination with respect to any Award, any member of the Board who (1) was a
member of the Board on the Date of Grant of such Award; or (2) was nominated for
election or elected to the Board with the approval of a majority of the
Continuing Directors who were members of the Board at the time of such
nomination or election.]

 

  j) “Code” means the Internal Revenue Code of 1986, as amended. References to
any provision of the Code or regulation includes regulations, proposed
regulations and applicable guidance thereunder.

 

  k) “Committee” means a Committee appointed by the Board in accordance with
Section 4 of the Plan.

 

  l) “Common Stock” means the Common Stock, $.001 par value, of the Company.

 

  m) “Company” means Jabil Circuit, Inc., a Delaware corporation.

 

  n) “Consultant” means any person, including an advisor, engaged by the Company
or a Parent or Subsidiary to render services and who is compensated for such
services, excluding an Employee and Director performing services in his or her
capacity as such.

 

2



--------------------------------------------------------------------------------

  o) “Continuous Status as an Employee or Consultant or Non-Employee Director”
means, unless otherwise provided in an Award Agreement, that the employment or
service or consulting relationship is not interrupted or terminated in any way
(whether by the Company, any Parent or Subsidiary, or by the Grantee). Unless
otherwise provided in an Award Agreement, Continuous Status as an Employee or
Consultant or Non-Employee Director shall not be considered interrupted in the
case of (i) any leave of absence approved in writing by the Board, an Officer,
or a person designated in writing by the Board or an Officer as authorized to
approve a leave of absence, including sick leave, military leave, or any other
personal leave; provided, however, that for purposes of Incentive Stock Options,
any such leave may not exceed 90 days, unless reemployment upon the expiration
of such leave is guaranteed by contract (including certain Company policies) or
statute, or (ii) transfers between locations of the Company or between the
Company, a Parent, Subsidiary or successor of the Company; or (iii) a change in
the status of the Grantee from Employee to Consultant or Non-Employee Director,
or from Consultant to Employee or Non-Employee Director, or from Non-Employee
Director to Employee or Consultant (subject to Section 21 and other applicable
requirements of Code Section 409A).

 

  p) “Covered Shares” means the Common Stock subject to an Award, including the
gross number of shares underlying an Option or Stock Appreciation Right or
Restricted Stock Unit Award.

 

  q) “Date of Grant” means the date specified by the Administrator on which a
grant of an Award shall become effective, which shall not be earlier than the
date on which the Administrator makes the final determination granting the
Award.

 

  r) “Date of Termination” means the date on which a Grantee’s Continuous Status
as an Employee or Consultant or Non-Employee Director terminates, unless
otherwise specified in an Award Agreement (subject to Section 21 and other
applicable requirements of Code Section 409A).

 

  s) “Director” means a member of the Board.

 

  t) “Disability” means, unless otherwise provided in an Award Agreement, total
and permanent disability as defined in Section 22(e)(3) of the Code.

 

  u) “Dividend Equivalent” means a right to receive a payment equal to the
amount of cash dividends and value of other distributions that would have been
payable on Covered Shares during a period of time had such Covered Shares been
issued to the Grantee during such period of time.

 

  v) “Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company shall be sufficient to
constitute “employment” by the Company.

 

  w) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
References to any provision of the Exchange Act or regulation includes
regulations and applicable guidance thereunder.

 

  x) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

 

3



--------------------------------------------------------------------------------

  i) If the Common Stock is listed on any established stock exchange and readily
tradable on such market, the Fair Market Value of a Share of Common Stock shall
be the closing sales price for such stock in consolidated trading in such listed
securities on the day of determination (or, if no closing sales price for such
day is reported, on the latest previous trading day), as reported in The Wall
Street Journal or such other source as the Administrator deems reliable; or

 

  ii) In the absence of an established market for the Common Stock or ready
tradability in such market, the Administrator shall determine Fair Market Value
on a reasonable basis using a method that complies with Code Section 409A.

 

  y) “Good Reason” means, unless otherwise provided by an Award Agreement:

 

  i) The assignment to the Grantee of any duties adverse to the Grantee and
materially inconsistent with the Grantee’s position (including status, titles
and reporting requirement), authority, duties or responsibilities, or any other
action by the Company that results in a material diminution in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action that is not taken in bad faith;

 

  ii) Any material reduction in compensation; or

 

  iii) Change in location of office of more than 35 miles without prior consent
of the Grantee;

provided, however, that the Grantee’s resignation will not constitute a
resignation for Good Reason unless the Grantee first provides written notice to
the Company of the existence of the Good Reason within 90 days following the
effective date of the occurrence of the Good Reason, and the Good Reason remains
uncorrected by the Company for more than 30 days following such written notice
of the Good Reason from the Grantee to the Company, and the effective date of
the Grantee’s resignation is within one year following the effective date of the
occurrence of the Good Reason.

 

  z) “Grantee” means an individual who has been granted an Award.

 

  aa) “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.

 

  bb) “Non-Employee Director” means a Director who is not an Employee.

 

  cc) “Nonqualified Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

 

  dd) “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act.

 

  ee) “Option” means an option to purchase Shares granted under Section 6 of the
Plan.

 

  ff) “Option Price” means the purchase price payable upon the exercise of an
Option.

 

  gg) “Other Stock-Based Award” means an Award granted under Section 10 of the
Plan.

 

  hh) “Parent” means a corporation, whether now or hereafter existing, in an
unbroken chain of corporations ending with the Company if each of the
corporations other than the Company holds at least 50 percent of the voting
shares of one of the other corporations in such chain.

 

4



--------------------------------------------------------------------------------

  ii) “Plan” means this 2011 Stock Award and Incentive Plan, as amended from
time to time.

 

  jj) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect when discretion is being exercised with
respect to the Plan.

 

  kk) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 13 of the Plan.

 

  ll) “Spread” means, in the case of a Stock Appreciation Right, the amount by
which the Fair Market Value per Share on the date when any such right is
exercised exceeds the Base Price specified in such right.

 

  mm) “Stock Appreciation Right” or “SAR” means a right granted under Section 7
of the Plan.

 

  nn) “Stock Award” means Restricted Stock or Restricted Stock Units granted to
a Grantee under Section 8 of the Plan.

 

  oo) “Subsidiary” means a corporation, domestic or foreign, of which not less
than 50 percent of the voting shares are held by the Company or a Subsidiary,
whether or not such corporation now exists or is hereafter organized or acquired
by the Company or a Subsidiary

 

3. Stock Subject to the Plan.

 

  a) Reserved Shares. Subject to the provisions of Section 13 of the Plan and
except as otherwise provided in this Section 3, the maximum aggregate number of
Shares reserved for issuance under the Plan is 18,350,000 Shares. The Shares may
be authorized, but unissued, or reacquired Common Stock. The Shares issued by
the Company hereunder may be, at the Company’s option, either (i) evidenced by a
certificate registered in the name of the Grantee, or (ii) credited to a
book-entry account for the benefit of the Grantee maintained by the Company’s
stock transfer agent or its designee. If an Award expires or becomes
unexercisable without having been exercised in full the remaining Shares that
were subject to the Award shall become available for future Awards under the
Plan (unless the Plan has terminated). If any portion of an outstanding award
that was granted under the Jabil Circuit, Inc. 2002 Stock Incentive Plan (the
“2002 Plan”) for any reason expires or is terminated or canceled or forfeited on
or after the date of termination of the 2002 Plan, the Shares allocable to the
expired, terminated, canceled, or forfeited portion of such 2002 Plan award
shall be available for issuance under the Plan. Notwithstanding the preceding
two sentences, Shares from an Award granted under the Plan or the 2002 Plan that
are withheld in payment of the exercise price or taxes, and Shares subject to a
Stock Appreciation Right not delivered upon exercise shall be deemed to be
delivered for purposes of the Plan and therefore will not be deemed to remain or
to become available under the Plan.

 

  b) Incentive Stock Option Maximum. In no event shall the number of Shares
issued upon the exercise of Incentive Stock Options exceed 8,850,000 Shares,
subject to adjustment as provided in Section 13 of the Plan.

 

5



--------------------------------------------------------------------------------

  c) Maximum Fiscal Year Award. No Grantee may be granted Awards relating to
more than 3,000,000 Covered Shares in any one fiscal year of the Company,
subject to adjustment as provided in Section 13 of the Plan. In addition, the
maximum amount that a Grantee may earn by satisfaction of performance goals
under cash-denominated Awards during any one fiscal year of the Company is
$45,000,000. For this purpose, the fiscal year in which a performance goal is
met is the year in which this limitation applies, regardless of any continuing
service-based vesting or other conditions relating to settlement of the Award.

 

4. Administration of the Plan.

 

  a) Procedure.

 

  i) Multiple Administrative Bodies. The Plan may be administered by different
bodies with respect to different groups of Employees and Consultants. Except as
provided below, the Plan shall be administered by (A) the Board or (B) a
committee designated by the Board and constituted to satisfy Applicable Law.

 

  ii) Rule 16b-3. To the extent the Board or the Committee considers it
desirable for transactions relating to Awards to be eligible to qualify for an
exemption under Rule 16b-3, the transactions contemplated under the Plan shall
be structured to satisfy the requirements for exemption under Rule 16b-3.

 

  iii) Section 162(m) of the Code. To the extent the Board or the Committee
considers it desirable for compensation delivered pursuant to Awards to be
eligible to qualify for an exemption from the limit on tax deductibility of
compensation under Section 162(m) of the Code, the transactions contemplated
under the Plan shall be structured to satisfy the requirements for exemption
under Section 162(m) of the Code.

 

  iv) Authorization of Officers to Grant Options. In accordance with and to the
extent permitted by Applicable Law, the Board may, by a resolution adopted by
the Board, authorize one or more Officers to designate Employees (excluding
Officers) to be Grantees of Awards and determine the number of Covered Shares to
be granted to such Employees; provided, however, that the resolution adopted by
the Board so authorizing such Officer or Officers shall specify the total number
of Covered Shares such Officer or Officers may so grant and other terms as
required by Delaware General Corporation Law Section 157(c) and other Applicable
Law.

 

  v) Ministerial Actions. Officers are authorized to perform all ministerial
functions under the Plan relating to all Grantees. “Ministerial functions” do
not include granting Awards and do not include modifying Awards or taking other
actions that materially increase benefits to a Grantee or result in material
additional cost to the Company.

 

  b) Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee or an Officer, subject to the specific duties delegated
by the Board to such Committee or Officer, the Administrator shall have the
authority, in its discretion:

 

  i) to determine the Fair Market Value of the Common Stock;

 

  ii) to select the Consultants and Employees and Non-Employee Directors to whom
Awards will be granted under the Plan;

 

6



--------------------------------------------------------------------------------

  iii) to determine whether, when, to what extent and in what types and amounts
Awards are granted under the Plan;

 

  iv) to determine the number of Covered Shares with respect to each Award
granted under the Plan;

 

  v) to determine the forms of Award Agreements, which need not be the same for
each grant or for each Grantee, and which may be delivered electronically, for
use under the Plan;

 

  vi) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted under the Plan. Such terms and conditions, which
need not be the same for each grant or for each Grantee, include, but are not
limited to, the Option Price, the time or times when Options and SARs may be
exercised (which may be based on performance criteria), the extent to which
vesting is suspended during a leave of absence, any vesting acceleration or
waiver of forfeiture restrictions, and any restriction or limitation regarding
any Award or Covered Shares relating thereto, based in each case on such factors
as the Administrator shall determine;

 

  vii) to construe and interpret the terms of the Plan and Awards;

 

  viii) to prescribe, amend and rescind rules and regulations relating to the
Plan, including, without limiting the generality of the foregoing, rules and
regulations relating to the operation and administration of the Plan to
accommodate the specific requirements of local and foreign laws and procedures;

 

  ix) to modify or amend each Award (subject to Section 15 of the Plan);

 

  x) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;

 

  xi) to determine the terms and restrictions applicable to Awards;

 

  xii) to make such adjustments or modifications to Awards granted to Grantees
who are Consultants or Employees of foreign Subsidiaries as are advisable to
fulfill the purposes of the Plan or to comply with Applicable Law;

 

  xiii) to delegate its duties and responsibilities under the Plan with respect
to sub-plans applicable to foreign Subsidiaries, except its duties and
responsibilities with respect to Employees who are also Officers or Directors
subject to Section 16(b) of the Exchange Act;

 

  xiv) to provide any notice or agreement or other communication required or
permitted by the Plan in either written or electronic form;

 

  xv) to determine the vesting period during which each Award shall be subject
to a risk of forfeiture upon a voluntary termination of employment or service,
or termination in other specified circumstances, and the terms upon which such
risk will end (i.e., “vesting” will occur), at a stated date or dates or on an
accelerated basis in specified circumstances; and

 

  xvi) to make all other determinations deemed necessary or advisable for
administering the Plan.

 

7



--------------------------------------------------------------------------------

  c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all Grantees
and any other holders of Awards.

 

5. Eligibility and General Conditions of Awards.

 

  a) Eligibility. Awards other than Incentive Stock Options may be granted to
Employees, Non-Employee Directors, and Consultants. Incentive Stock Options may
be granted only to Employees. If otherwise eligible, an Employee, Non-Employee
Director, or Consultant who has been granted an Award may be granted additional
Awards. Modifications to outstanding Awards may be made without regard to
whether the Grantee is then currently eligible for a new Award.

 

  b) Maximum Term. Subject to the following provision, the term during which an
Award may be outstanding shall not extend more than ten years after the Date of
Grant, and shall be subject to earlier termination as specified elsewhere in the
Plan or Award Agreement; provided, however, that any deferral of a cash payment
or of the delivery of Shares that is permitted or required by the Administrator
pursuant to Section 12 of the Plan may, if so permitted or required by the
Administrator, extend more than ten years after the Date of Grant of the Award
to which the deferral relates.

 

  c) Award Agreement. To the extent not set forth in the Plan, the terms and
conditions of each Award, which need not be the same for each grant or for each
Grantee, shall be set forth in an Award Agreement. The Administrator, in its
discretion, may require as a condition to any Award Agreement’s effectiveness
that the Award Agreement be executed by the Grantee, including by electronic
signature or other electronic indication of acceptance, and that the Grantee
agree to such further terms and conditions as specified in the Award Agreement.

 

  d) Death, Disability, Termination of Continuous Status as an Employee or
Consultant or Non-Employee Director, and Related Events.

 

  i) Death. Except as otherwise provided in an Award Agreement, in the event
that the Grantee’s Continuous Status as an Employee or Consultant or
Non-Employee Director terminates due to death, then (a) all of the Grantee’s
outstanding Options and Stock Appreciation Rights that are not yet fully
exercisable shall immediately become exercisable in full at the date of death
and shall remain exercisable in accordance with their terms, and (b) all of the
Grantee’s outstanding unvested Stock Awards, Cash-Based Awards, and Other
Stock-Based Awards shall become immediately fully vested and non-forfeitable at
the date of death. Notwithstanding the preceding sentence, and except as
otherwise provided in an Award Agreement, if the Grantee’s outstanding Award
remains subject to performance-based forfeiture conditions immediately prior to
the Grantee’s date of death, (a) a pro rata portion of the Grantee’s outstanding
Award for each applicable performance measurement period that is an Option or a
Stock Appreciation Right shall immediately become non-forfeitable and
exercisable at the date of death and shall remain exercisable in accordance with
its terms, and the remaining portion, if any, shall be forfeited at the date of
death; (b) a pro rata portion of the Grantee’s outstanding Award for each
applicable performance measurement period that is a Stock Award, Cash-Based
Award or Other Stock-Based Award shall become immediately vested and
non-forfeitable at the date of death, and the remaining portion, if any, shall
be forfeited at the date of death; and (c) any other such outstanding Award for
a performance measurement period that is not an applicable performance
measurement period shall be forfeited at the date of death. The pro rata portion
of the Grantee’s outstanding performance-based Award for each applicable
performance measurement period that shall become non-forfeitable at the
Grantee’s date of death shall be determined as follows:

 

8



--------------------------------------------------------------------------------

  (A) The Company’s fiscal quarter-end coincident with or next preceding the
Grantee’s death (or, if the Grantee’s death occurs in the first fiscal quarter
of the applicable performance measurement period, then the Company’s fiscal
quarter-end coincident with or next following the Grantee’s death) shall be
treated as the end of the applicable performance measurement period, with the
Administrator determining the actual level of the performance goal(s) achieved
(such determination may be by means of a good faith estimate) and calculating,
on a preliminary basis, the resulting portion of the Award that would have
become non-forfeitable (or, with respect to Options and Stock Appreciation
Rights, that would have become exercisable) for the applicable performance
measurement period.

 

  (B) The portion of the Award determined under clause (A) above shall be
pro-rated by multiplying that portion by a fraction, the numerator of which is
the number of months from the beginning of the applicable performance
measurement period through the date of death (rounding any partial month to the
next whole month) and the denominator of which is the aggregate number of months
in the applicable performance measurement period.

For purposes of this Section 5.d)i), “applicable performance measurement period”
means a performance measurement period that commences before the date of the
Grantee’s death and that ends after the date of the Grantee’s death. Any portion
of an outstanding Award that remains subject to performance-based forfeiture
conditions immediately prior to the Grantee’s date of death and that exceeds the
pro rata portion of the Award determined under clause (A) and (B) above,
including but not limited to any portion of the Award that was subject to
performance-based forfeiture conditions for a performance measurement period
that had not commenced at the Grantee’s date of death, shall be forfeited at the
Grantee’s date of death.

 

  (ii)

Disability. Except as otherwise provided in an Award Agreement, in the event
that the Grantee’s Continuous Status as an Employee or Consultant or
Non-Employee Director terminates due to Disability, then (a) all of the
Grantee’s outstanding Options and Stock Appreciation Rights that are not yet
fully exercisable shall immediately become exercisable in full at the date of
termination and shall remain exercisable in accordance with their terms, and
(b) all of the Grantee’s outstanding unvested Stock Awards, Cash-Based Awards,
and Other Stock-Based Awards shall become immediately fully vested and
non-forfeitable at the date of termination. Notwithstanding the preceding
sentence, and except as otherwise provided in an Award Agreement, if the
Grantee’s outstanding Award remains subject to performance-based forfeiture
conditions immediately prior to the Grantee’s date of termination, (a) a pro
rata portion of the Grantee’s outstanding Award for each applicable performance
measurement period that is an Option or a Stock Appreciation Right shall remain
outstanding at the Grantee’s date of termination and shall be eligible to become
exercisable and non-forfeitable based on the actual achievement of the
performance goal(s) in the applicable performance measurement period in
accordance with the terms of the Award Agreement, and the remaining portion, if
any, shall be forfeited at the date of termination; (b) a pro rata portion of
the Grantee’s

 

9



--------------------------------------------------------------------------------

  outstanding Award for each applicable performance measurement period that is a
Stock Award, Cash-Based Award or Other Stock-Based Award shall remain
outstanding at the Grantee’s date of termination and shall be eligible to become
non-forfeitable based on the actual achievement of the performance goal(s) in
the applicable performance measurement period in accordance with the terms of
the Award Agreement, and the remaining portion, if any, shall be forfeited at
the date of termination; and (c) any other such outstanding Award for a
performance measurement period that is not an applicable performance measurement
period shall be forfeited at the date of the Grantee’s termination due to
Disability. The pro rata portion of the Grantee’s outstanding performance-based
Award for each applicable performance measurement period that shall remain
outstanding at the Grantee’s date of termination and that shall be eligible to
become non-forfeitable shall be determined by multiplying the Award subject to
the performance-based forfeiture conditions for the applicable performance
measurement period as originally granted (i.e., the target Award for the
applicable performance measurement period) by a fraction, the numerator of which
is the number of months from the beginning of the applicable performance
measurement period through the date of termination (rounding any partial month
to the next whole month) and the denominator of which is the aggregate number of
months in the applicable performance measurement period. For purposes of this
Section 5.d)ii), “applicable performance measurement period” means a performance
measurement period that commences before the Grantee’s date of termination and
that ends after the date of the Grantee’s termination due to Disability.
Non-forfeitability of such pro rata portion of the Grantee’s Award will remain
subject to the achievement of the performance goal(s) for the applicable
performance measurement period in accordance with the terms of the Award
Agreement. The death of the Grantee following a termination governed by this
Section 5.d)ii), or a Change in Control following such termination, shall not
increase or decrease the portion of the Award forfeited or not forfeited under
this Section 5.d)ii) except as otherwise provided in an Award Agreement. Any
portion of an outstanding Award that remains subject to performance-based
forfeiture conditions immediately prior to the Grantee’s date of termination due
to Disability and that exceeds the pro rata portion of the Award that remains
outstanding at the date of termination under this Section 5.d)ii), including but
not limited to any portion of the Award that was subject to performance-based
forfeiture conditions for a performance measurement period that has not
commenced at the date of the Grantee’s termination due to Disability, shall be
forfeited at the Grantee’s date of termination. Unless otherwise determined by
the Administrator, as a condition to the non-forfeiture of an Award or any
portion of an Award under this Section 5.d)ii), the Grantee shall be required to
execute a separation agreement and release, in a form prescribed by the
Administrator, setting forth covenants relating to noncompetition,
nonsolicitation, nondisparagement, confidentiality and similar covenants for the
protection of the Company’s business and releasing the Company from liability in
connection with the Grantee’s termination.

 

  (iii) Non-Employee Directors; Other Termination Events Notwithstanding
anything to the contrary in Sections 5.d)i) and 5.d)ii) above, such sections
shall not apply to Awards granted to Non-Employee Directors. Except as otherwise
provided in Sections 5.d)i) and 5.d)ii) above, the Administrator shall establish
and set forth in each Award Agreement the manner in which the Grantee’s
termination of Continuous Status as an Employee or Consultant or Non-Employee
Director and related events will affect an Award.

 

10



--------------------------------------------------------------------------------

  e) Buyout Provisions. Except as otherwise provided in this Section 5.e), the
Administrator may at any time offer to buy out, for a payment in cash or Shares,
an Award previously granted, based on such terms and conditions as the
Administrator shall establish and communicate to the Grantee at the time that
such offer is made. No such buy out shall occur without the prior approval or
consent of the Company’s stockholders if such a transaction would constitute a
“repricing” defined in Section 15 of the Plan. This provision is intended only
to clarify the powers of the Administrator and shall not in any way be deemed to
create any rights on the part of Grantees to buyout offers or payments.

 

  f) Nontransferability of Awards.

 

  i) Except as provided in Section 5.f)iii) below, each Award, and each right
under any Award, shall be exercisable only by the Grantee during the Grantee’s
lifetime, or, if permissible under Applicable Law, by the Grantee’s guardian or
legal representative.

 

  ii) Except as provided in Section 5.f)iii) below, no Award (prior to the time,
if applicable, Shares are issued in respect of such Award), and no right under
any Award, may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Grantee otherwise than by will or by the laws of
descent and distribution (or to the Company) and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Subsidiary; provided, that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.

 

  iii) To the extent and in the manner permitted by Applicable Law (including
restrictions applicable to Incentive Stock Options), and to the extent and in
the manner permitted by the Administrator, and subject to such terms and
conditions as may be prescribed by the Administrator, a Grantee may transfer an
Award to:

 

  (a) a child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law of the Grantee (including
adoptive relationships);

 

  (b) any person sharing the employee’s household (other than a tenant or
employee);

 

  (c) a trust in which persons described in (a) and (b) have more than
50 percent of the beneficial interest;

 

  (d) a foundation in which persons described in (a) or (b) or the Grantee
control the management of assets; or

 

  (e) any other entity in which the persons described in (a) or (b) or the
Grantee own more than 50 percent of the voting interests;

 

  (f) provided, however, that such transfer is not for value. The following
shall not be considered transfers for value: a transfer under a domestic
relations order in settlement of marital property rights, and a transfer to an
entity in which more than 50 percent of the voting interests are owned by
persons described in (a) above or the Grantee, in exchange for an interest in
such entity.

 

11



--------------------------------------------------------------------------------

6. Options. The Administrator may grant Options to Employees or Consultants or
Non-Employee Directors from time to time upon such terms and conditions as the
Administrator may determine in accordance with the following provisions:

 

  a) Limitations on Incentive Stock Options. Options granted under this Plan may
be Incentive Stock Options, Nonqualified Stock Options or a combination of the
foregoing. Each grant shall specify whether (or the extent to which) the Option
is an Incentive Stock Option or a Nonqualified Stock Option. Notwithstanding any
such designation, to the extent that the aggregate Fair Market Value of the
Shares as of the Date of Grant with respect to which Options designated as
Incentive Stock Options are exercisable for the first time by a Grantee during
any calendar year (under all plans of the Company) exceeds $100,000, such
Options shall be treated as Nonqualified Stock Options. In the case of an
Incentive Stock Option granted to a Grantee who, at the time the Incentive Stock
Option is granted, owns stock representing more than 10 percent of the voting
power of all classes of stock of the Company or any Parent or Subsidiary, the
term of the Incentive Stock Option shall be five years from the Date of Grant,
or such shorter term as may be provided in the Award Agreement.

 

  b) Option Price and Consideration.

 

  i) Option Price. The per share Option Price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator and,
except as otherwise provided in this Section 6.b)i), shall be no less than
100 percent of the Fair Market Value per Share on the Date of Grant.

 

  (a) In the case of an Incentive Stock Option granted to an Employee who on the
Date of Grant owns stock representing more than 10 percent of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share Option Price shall be no less than 110 percent of the Fair Market Value
per Share on the Date of Grant.

 

  (b) Any Option that is (1) granted to a Grantee in connection with the
acquisition (“Acquisition”), however effected, by the Company of another
corporation or entity (“Acquired Entity”) or the assets thereof, (2) associated
with an option to purchase shares of stock or other equity interest of the
Acquired Entity or an affiliate thereof (“Acquired Entity Option”) held by such
Grantee immediately prior to such Acquisition, and intended to preserve for the
Grantee the economic value of all or a portion of such Acquired Entity Option,
may be granted with such Option Price as the Administrator determines to be
necessary to achieve such preservation of economic value.

 

  c) Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised
(subject to Section 5.b)) and shall determine any conditions that must be
satisfied before the Option may be exercised. An Option shall be exercisable
only to the extent that it is vested and exercisable according to the terms of
the Award Agreement.

 

  d) Form of Consideration. Except as otherwise determined by the Administrator,
the acceptable form of consideration for exercising an Option may consist of any
combination of cash, personal check, wire transfer or:

 

12



--------------------------------------------------------------------------------

  i) pursuant to rules and procedures approved by the Administrator, promissory
note, provided however that, a promissory note shall not be an acceptable form
of consideration to the extent that such a promissory note is prohibited by
Applicable Law as a result of the Company’s acceptance of such a promissory note
constituting (within the meaning of Section 13(k) of the Exchange Act) a direct
or indirect (including through any Subsidiary) extension or maintenance of
credit, arrangement for the extension of credit, or renewal of an extension of
credit, in the form of a personal loan to or for any Director or executive
Officer by the Company;

 

  ii) nonforfeitable, unrestricted Shares owned by the Grantee at the time of
exercise and which have a value at the time of exercise that is equal to the
Option Price;

 

  iii) net exercise, in which case the Company will not require a payment of the
Option Price from the Grantee but will reduce the number of Shares issued upon
the exercise by the number of whole Shares that has an aggregate Fair Market
Value that equal to the aggregate Option Price for the portion of the Option
exercised;

 

  iv) pursuant to procedures approved by the Administrator, through the sale of
the Shares acquired on exercise of the Option through a broker-dealer to whom
the Grantee has submitted an irrevocable notice of exercise and irrevocable
instructions to deliver promptly to the Company the cash amount sufficient to
pay the Option Price, together with, if requested by the Company, the amount of
federal, state, local or foreign withholding taxes payable by the Grantee by
reason of such exercise; or

 

  v) such other consideration and method of payment for the issuance of Shares
to the extent permitted by Applicable Law.

 

  e) Exercise of Option.

 

  i) Procedure for Exercise; Rights as a Stockholder.

 

  (a) Any Option granted hereunder shall be exercisable according to the terms
of the Plan and at such times and under such conditions as determined by the
Administrator and set forth in the Award Agreement.

 

  (b) An Option may not be exercised for a fraction of a Share.

 

  (c) An Option shall be deemed exercised when the Company receives:

 

  (1) written or electronic notice of exercise (in accordance with the Award
Agreement and any action taken by the Administrator pursuant to Section 4.b) of
the Plan or otherwise) from the person entitled to exercise the Option, and

 

  (2) full payment for the Shares with respect to which the Option is exercised.

 

  (d)

Shares issued upon exercise of an Option shall be issued in the name of the
Grantee or, if requested by the Grantee, in the name of the Grantee and his or
her spouse (or other permitted transferee). Until the stock certificate
evidencing such Shares is issued or delivery is otherwise effected by the
Company (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Optioned

 

13



--------------------------------------------------------------------------------

  Stock, notwithstanding the exercise of the Option. The Company shall issue (or
cause to be issued) such stock certificate, or provide a commercially reasonable
alternative means of delivery, promptly after the Option is exercised. No
Dividend Equivalents will be credited on any outstanding Option and no
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are delivered upon exercise, except as provided
in Section 13 of the Plan.

 

  (e) Exercising an Option in any manner shall decrease the number of Shares
thereafter available under the Option, by the number of Shares as to which the
Option is exercised.

 

7. Stock Appreciation Rights. The Administrator may grant Stock Appreciation
Rights to Employees or Consultants or Non-Employee Directors from time to time
upon such terms and conditions as the Administrator may determine in accordance
with the following provisions. A Stock Appreciation Right is the right of the
Grantee to receive from the Company an amount in cash or Shares equal to the
Spread at the time of the exercise of such right.

 

  a) Base Price. The Base Price shall be equal to or greater than the Fair
Market Value on the Date of Grant.

 

  b) Exercise of SARs. SARs shall be exercised by the delivery of a written or
electronic notice of exercise to the Company (in accordance with the Award
Agreement and any action taken by the Administrator pursuant to Section 4.b) of
the Plan or otherwise), setting forth the number of Covered Shares with respect
to which the SAR is to be exercised.

 

  c) Payment of SAR Benefit. Upon exercise of a SAR, the Grantee shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

 

  i) the Spread; by

 

  ii) the number of Shares with respect to which the SAR is exercised; provided,
that the Administrator may provide in the Award Agreement that the benefit
payable on exercise of an SAR shall not exceed such limit (which may be
expressed as a percentage of the Fair Market Value of a Share on the Date of
Grant or as a fixed value limit or otherwise) as the Administrator shall specify
(this limit cannot operate to exceed the Spread). As determined by the
Administrator, the payment upon exercise of an SAR may be in cash, in Shares
that have an aggregate Fair Market Value (as of the date of exercise of the SAR)
equal to the amount of the payment, or in some combination thereof, as set forth
in the Award Agreement.

 

  (a) No Dividend Equivalents will be credited on any outstanding SAR and no
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares (if any) are delivered upon exercise of a SAR,
except as provided in Section 13 of the Plan.

 

8. Stock Awards.

 

  a)

Authorization to Grant Stock Awards. The Administrator may grant Stock Awards to
Employees or Consultants or Non-Employee Directors from time to time. A Stock
Award may be made in Shares or denominated in units representing rights to
receive Shares. Each Stock Award shall be evidenced by an Award Agreement that
shall set forth the conditions, if any, which will need to be timely satisfied
before the Stock Award will be vested and settled and the conditions, if any,
under which the Grantee’s interest in the related Shares or units will be
forfeited. Any such conditions for effectiveness or non-

 

14



--------------------------------------------------------------------------------

  forfeitability may be based upon the passage of time and continued service by
the Grantee, or the achievement of specified performance objectives, or both
time-based and performance-based conditions. A Stock Award made in Shares that
are subject to forfeiture conditions and/or other restrictions may be designated
as an Award of “Restricted Stock.” A Stock Award denominated in units that are
subject to forfeiture conditions and/or other restrictions may be designated as
an Award of “Restricted Stock Units.” For the avoidance of doubt, the
Administrator is authorized to grant Shares as a bonus, or to grant Shares or
other Awards in lieu of obligations of the Company or a Subsidiary or affiliate
to pay cash or deliver other property under the Plan or under other plans or
compensatory arrangements, subject to such terms as shall be determined by the
Administrator.

 

  b) Dividends, Voting and Other Ownership Rights.

 

  i) Restricted Stock Awards. Unless otherwise determined by the Administrator,
an Award of Restricted Stock shall entitle the Grantee to dividend, voting and
other ownership rights during the period for which such substantial risk of
forfeiture is to continue; provided, however, that, in the case of an Award of
Restricted Stock that is conditioned on the attainment of performance goals, the
Grantee shall not receive payment of any dividends unless and not earlier than
such time as the Restricted Stock becomes earned. An Award Agreement may require
that any or all dividends or other distributions paid on the Restricted Stock
during the period for which the substantial risk of forfeiture is to continue be
automatically sequestered and reinvested in additional Shares, which may be
subject to the same restrictions as the underlying Award or such other
restrictions as the Administrator may determine.

 

  ii) Restricted Stock Unit Awards. Unless otherwise determined by the
Administrator, a Grantee shall not have any rights as a stockholder with respect
to Shares underlying an Award of Restricted Stock Units until such time, if any,
as the underlying Shares are actually issued to the Grantee. The Administrator
may provide in a Restricted Stock Unit Award Agreement for the payment of
Dividend Equivalents to the Grantee at such times as paid to stockholders
generally or at the time of vesting or other payout of the Restricted Stock
Units, provided, however, that in the case of such an Award that is conditioned
on the attainment of performance goals, the Grantee shall not receive payment of
any Dividend Equivalents unless and not earlier than such time as the Restricted
Stock Units have become earned, and provided further, that if the payment or
crediting of Dividend Equivalents is in respect of an Award that is subject to
Code Section 409A, then the payment or crediting of such dividends or Dividend
Equivalents shall conform to the requirements of Code Section 409A.

 

9. Cash-Based Awards. The Administrator may grant Cash-Based Awards to Employees
or Consultants or Non-Employee Directors from time to time. Cash-Based Awards
may be granted in such amounts and on such terms and conditions as the
Administrator determines in its discretion. Cash-Based Awards may be denominated
in cash, in Common Stock or other securities, in units, in securities or
debentures convertible into Common Stock, or in any combination of the
foregoing, and may be paid in Common Stock or other securities, in cash, or in a
combination of Common Stock or other securities and cash, all as determined in
the discretion of the Administrator.

 

15



--------------------------------------------------------------------------------

10. Other Stock-Based Awards. The Administrator may grant Other Stock-Based
Awards to Employees or Consultants or Non-Employee Directors from time to time.
Other Stock-Based Awards may be granted in such amounts, on such terms and
conditions, and for such consideration, including no consideration or such
minimum consideration as may be required by Applicable Law, as the Administrator
determines in its discretion. Other Stock-Based Awards may be denominated in
cash, in Common Stock or other securities, in units, in securities or debentures
convertible into Common Stock, or in any combination of the foregoing, and may
be paid in Common Stock or other securities, in cash, or in a combination of
Common Stock or other securities and cash, all as determined in the discretion
of the Administrator.

 

11. Code Section 162(m) Provisions.

 

  a) Notwithstanding any other provision of the Plan, if the Compensation
Committee of the Board (the “Compensation Committee”) determines at the time an
Award is granted to a Grantee that such Grantee is, or may be as of the end of
the tax year for which the Company would claim a tax deduction in connection
with such Award, a “covered employee” within the meaning of Code
Section 162(m)(3), and to the extent the Compensation Committee considers it
desirable for compensation delivered pursuant to such Award to be eligible to
qualify for an exemption from the limit on tax deductibility of compensation
under Code Section 162(m), then the Compensation Committee may provide that this
Section 11 is applicable to such Award under such terms as the Compensation
Committee shall determine.

 

  b)

If an Award is subject to this Section 11, then the lapsing of restrictions
thereon and the distribution of Shares pursuant thereto or payment, as
applicable, shall be subject to satisfaction of one, or more than one, objective
performance goals. The Compensation Committee shall determine the performance
goals that will be applied with respect to each Award subject to this Section 11
at the time of grant, but in no event later than 90 days after the commencement
of the period of service to which the performance goal(s) relate (or 25% of the
specified performance measurement period if such period is less than one year).
The performance criteria applicable to Awards subject to this Section 11 will be
one or more of the following criteria: stock price; market share; sales,
including to specified market segments or targeted customers; earnings per
share, core earnings per share or variations thereof; return on equity; costs;
revenue; cash to cash cycle; days payables outstanding; days of supply; days
sales outstanding; cash flow; operating income; profit after tax; profit before
tax; return on assets; return on net assets; return on sales; inventory turns;
invested capital, including completion of a specified capital-raising
transaction; net operating profit after tax; return on invested capital; total
stockholder return; earnings; return on equity or average shareowners’ equity;
return on capital; return on investment; income or net income; operating income
or net operating income; operating profit or net operating profit; operating
margin; return on operating revenue; contract awards or backlog; overhead or
other expense reduction; growth in shareowner value relative to the moving
average of the

 

16



--------------------------------------------------------------------------------

  S&P 500 Index or a peer group index; credit rating; strategic plan development
and implementation; net cash provided by operating activities; gross margin;
economic value added; customer satisfaction; financial return ratios; market
performance; completion of a specified acquisition or disposition; bookings;
business divestitures and acquisitions; cash position; contribution margin;
customer renewals; customer retention rates; earnings before interest and taxes;
EBITDA; employee satisfaction; expenses; gross profit dollars; growth in
bookings; growth in revenues; net profit; net sales; new product development;
number of customers; productivity; operating cash flow; operating expenses;
product defect measures; product release timelines; productivity; research and
development milestones; revenue growth; time to market; working capital; or such
similarly objectively determinable financial or other measures as may be adopted
by the Compensation Committee.

 

  c) The targeted level or levels of performance with respect to such business
criteria may be established at such levels and in such terms as the Compensation
Committee may determine, in its discretion, including in absolute terms, as a
goal relative to performance in prior periods, or as a goal compared to the
performance of one or more comparable companies or an index covering multiple
companies. The targeted level or levels of performance may be established in
terms of Company-wide objectives or objectives that are related to the
performance of the individual Grantee or the Subsidiary, division, department or
function within the Company or Subsidiary in which the Grantee is employed. The
specified performance measurement period(s) may be annual, multi-year,
quarterly, or of any other duration determined by the Compensation Committee.
The Compensation Committee may specify that performance will be determined
before payment of bonuses, capital charges, non-recurring or extraordinary
income or expense, or other financial and general and administrative expenses
for the performance period. Performance goals need not be based on audited
financial results.

 

  d) Notwithstanding any contrary provision of the Plan, the Compensation
Committee may not increase the number of Shares granted pursuant to any Stock
Award subject to this Section 11 nor otherwise increase the compensation payable
that would otherwise be due under any Award subject to this Section 11 upon
achievement of a performance goal, nor may it waive the achievement of any
performance goal established pursuant to this Section 11 after the performance
goal has been determined under Section 11.b). The Compensation Committee may, in
its discretion, reduce the amount of compensation otherwise to be paid or earned
in connection with an Award granted on or after September 1, 2013,
notwithstanding the achievement of any performance goal and notwithstanding
Section 15.c) or any other contrary provision of the Plan; provided, no such
reduction may be made after a Change in Control.

 

  e) Prior to the payment of any Award subject to this Section 11, the
Compensation Committee shall certify in writing that the performance goal(s)
applicable to such Award was met.

 

  f) The Compensation Committee shall have the power to impose such other
restrictions on Awards subject to this Section 11 as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Code section 162(m).

 

17



--------------------------------------------------------------------------------

12. Deferral of Receipt of Payment. The Administrator may permit or require a
Grantee to defer receipt of the payment of cash or the delivery of Shares that
would otherwise be due by virtue of the grant of or the lapse or waiver of
restrictions with respect to Awards other than Options and SARs. If any such
deferral is required or permitted, the Administrator shall establish such rules
and procedures for such deferral, including rules and procedures implemented
pursuant to Section 21 for compliance with Code Section 409A.

 

13. Adjustments Upon Changes in Capitalization or Change of Control.

 

  a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of Covered Shares, and the number of
Shares which have been authorized for issuance under the Plan (including
Section 3.a) and 3.b)) but as to which no Awards have yet been granted or which
have been returned to the Plan upon cancellation or expiration of an Award, and
the annual per-person limitation on equity Awards, as well as the price per
share of Covered Shares and share-based performance conditions of Awards, shall
be proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock, or any other
increase or decrease in the number of issued shares of Common Stock effected
without receipt of consideration by the Company, and in the event of an
extraordinary dividend, spinoff or similar event affecting the value of Common
Stock; provided, however, that conversion of any convertible securities of the
Company shall not be deemed to have been “effected without receipt of
consideration.” Such adjustment shall be made by the Board, whose determination
in that respect shall be final, binding and conclusive. In furtherance of the
foregoing, a Grantee shall have a legal right to an adjustment to an Award which
constitutes “share-based equity” in the event of an “equity restructuring,” as
such terms are defined under Financial Accounting Standards Board Accounting
Standards Codification Topic 718, which adjustment shall preserve without
enlarging the value of the Award to the Grantee. Except as expressly provided
herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Covered Shares. No adjustment shall be made pursuant to this
Section 13 in a manner that would cause Incentive Stock Options to violate Code
Section 422(b) or cause an Award to be subject to adverse tax consequences under
Code Section 409A.

 

  b) Change in Control. Unless otherwise provided in an Award Agreement, the
following provisions shall apply to outstanding Awards in the event of a Change
in Control.

 

  i) Continuation, Assumption, or Replacement of Awards.

 

  (a)

In General. In the event of a Change in Control, the surviving or successor
entity (or its parent corporation) may continue, assume, or replace Awards
outstanding as of the date of the Change in Control (with such adjustments as
may be required or permitted by the Plan), and such Awards or replacements
therefore shall remain outstanding and be governed by their respective terms. A
surviving or successor entity may elect to continue, assume, or replace all
Awards or only some Awards or portions of Awards. For purposes of this
subsection 13.b)i)(a), an Award shall be considered assumed or replaced if, in
connection with the Change in

 

18



--------------------------------------------------------------------------------

  Control and in a manner consistent with Code Sections 409A and 424, either
(i) the contractual obligations represented by the Award are expressly assumed
by the surviving or successor entity (or its parent corporation) with
appropriate adjustments to the number and type of securities subject to the
Award and the Option Price thereof that preserves the intrinsic value of the
Award existing at the time of the Change in Control, or (ii) the Grantee has
received a comparable equity-based award that preserves the intrinsic value of
the Award existing at the time of the Change in Control without increasing the
aggregate Option Price or Base Price of such Award and provides for a vesting or
exercisability schedule that is the same as or more favorable to the Grantee.

 

  (b) Vesting following Continuation, Assumption, or Replacement.

 

  (1) If the Grantee’s Continuous Status as an Employee or Consultant or
Non-Employee Director does not terminate prior to the first anniversary of the
date of the Change in Control (the “Change in Control Anniversary”), then on the
Change in Control Anniversary (i) all of the Grantee’s continued, assumed, or
replaced outstanding Options and Stock Appreciation Rights that are not yet
fully exercisable shall immediately become exercisable in full and shall remain
exercisable in accordance with their terms, (ii) all of the Grantee’s continued,
assumed, or replaced unvested Stock Awards and Other Stock-Based Awards will
become immediately fully vested and non-forfeitable; and (iii) any performance
objectives applicable to the Grantee’s continued, assumed, or replaced unvested
Awards for performance measurement periods not yet ended at the date of the
Change in Control Anniversary will be deemed to have been satisfied at the
greater of the designated target level or the level actually achieved by
performance through the Change in Control Anniversary (with similar performance
assumed to be achieved through the remainder of the performance period) in
connection with the Award. This subsection 13.b)i)(b)(1) shall supersede the
standard vesting provision contained in an Award Agreement only to the extent
that it results in accelerated vesting of the Award, and it shall not result in
a delay of any vesting of an Award that otherwise would occur under the terms of
the standard vesting provision contained in the Award Agreement.

 

  (2)

If the Grantee’s Continuous Status as an Employee or Consultant or Non-Employee
Director terminates prior to the Change in Control Anniversary as a result of
termination by the Company without Cause or resignation by the Grantee for Good
Reason, then on the Date of Termination (i) all of the Grantee’s outstanding
continued, assumed, or replaced Options and Stock Appreciation Rights that are
not yet fully exercisable shall immediately become exercisable in full and shall
remain exercisable in accordance with their terms, (ii) all of the Grantee’s
continued, assumed, or replaced unvested Stock Awards and Other Stock-Based
Awards will

 

19



--------------------------------------------------------------------------------

  become immediately fully vested and non-forfeitable; and (iii) any performance
objectives applicable to the Grantee’s unvested continued, assumed, or replaced
Awards for performance measurement periods not yet ended at the date of
termination will be deemed to have been satisfied at the greater of the
designated target level or the level actually achieved by performance through
the date of termination (with similar performance assumed to be achieved through
the remainder of the performance period) in connection with the Award. This
subsection 13.b)i)(b)(2) shall supersede the standard vesting provision
contained in an Award Agreement only to the extent that it results in
accelerated vesting of the Award, and it shall not result in a delay of any
vesting of an Award that otherwise would occur under the terms of the standard
vesting provision contained in the Award Agreement.

 

  ii) Acceleration of Awards. Except as otherwise provided in subsection
13.b)iii) of the Plan, if and to the extent that outstanding Awards are not
continued, assumed or replaced in connection with a Change in Control, then
(a) outstanding Options and Stock Appreciation Rights issued to the Grantee that
are not yet fully exercisable shall immediately become exercisable in full and
shall remain exercisable in accordance with their terms, (b) all unvested Stock
Awards and Other Stock-Based Awards will become immediately fully vested and
non-forfeitable; and (c) any performance objectives for performance measurement
periods not yet ended at the date of the Change in Control will be deemed to
have been satisfied at the greater of the designated target level or the level
actually achieved by performance through the Change in Control (with similar
performance assumed to be achieved through the remainder of the performance
period) in connection with the Award. The foregoing notwithstanding, an Award
that constitutes a deferral of compensation under Code Section 409A will be
settled on an accelerated basis only if and to the extent that such settlement
does not result in tax penalties to Grantees under Section 409A.

 

  iii) Payment for Awards. If and to the extent that outstanding Awards are not
continued, assumed or replaced in connection with a Change in Control, then the
Administrator in its discretion may terminate some or all of such outstanding
Awards, in whole or in part, as of the effective time of the Change in Control
in exchange for payments to the holders as provided in this subsection
13.b)iii). The Administrator will not be required to treat all Awards similarly
for purposes of this subsection 13.b)iii). The payment for any Award or portion
thereof terminated shall be in an amount equal to the excess, if any, of (a) the
fair market value (as determined in good faith by the Administrator) of the
consideration that would otherwise be received in the Change in Control for the
number of Shares subject to the Award or portion thereof being terminated, or,
if no consideration is to be received by the Company’s stockholders in the
Change in Control, the Fair Market Value of such number of shares immediately
prior to the effective date of the Change in Control, over (b) the aggregate
Option Price or Base Price (if any) for the Shares subject to the Award or
portion thereof being terminated. If there is no excess, the Award may be
terminated without payment. Any payment shall be made in such form, on such
terms and subject to such conditions as the Administrator determines in its
discretion, which may or may not be the same as the form, terms and conditions
applicable to payments to the Company’s stockholders in connection with the
Change in Control, and may include subjecting such payments to vesting
conditions comparable to those of the Award surrendered.

 

20



--------------------------------------------------------------------------------

14. Term of Plan. The Plan shall become effective upon its approval by the
stockholders of the Company within 12 months after the date the Plan is adopted
by the Board. Such stockholder approval shall be obtained in the manner and to
the degree required under Applicable Law. The Plan shall continue in effect
until October 21, 2020, unless terminated earlier under Section 15 of the Plan.

 

15. Amendment and Termination of the Plan and Awards.

 

  a) Amendment and Termination. Subject to the requirements of this Section 15,
the Board may at any time amend, alter, suspend or terminate the Plan. The
Compensation Committee may amend, alter, suspend or terminate the Plan so long
as such action complies with Applicable Law, except that any Plan amendment to
be presented to the stockholders for approval shall first be approved by the
Board. The Administrator may at any time amend, alter, suspend or terminate an
outstanding Award.

 

  b) Stockholder Approval. The Company shall obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Law. Such stockholder approval, if required, shall be obtained in such a manner
and to such a degree as is required by the Applicable Law. Without the approval
of stockholders, no amendment or alteration of the Plan or any outstanding
Option or SAR will have the effect of amending or replacing such an Option or
SAR in a transaction that constitutes a “repricing.” For this purpose, a
“repricing” means: (1) amending the terms of an Option or SAR after it is
granted to lower its Option Price or Base Price; (2) any other action that is
treated as a repricing under generally accepted accounting principles; and
(3) canceling an Option or SAR at a time when its strike price is equal to or
greater than the fair market value of the underlying Stock, in exchange or
substitution for another Option, SAR, Stock Award, other equity, or cash or
other property. A cancellation and exchange or substitution described in clause
(3) of the preceding sentence will be considered a repricing regardless of
whether the Option, SAR, Stock Award, or other equity is delivered
simultaneously with the cancellation, regardless of whether it is treated as a
repricing under generally accepted accounting principles, and regardless of
whether it is voluntary on the part of the Grantee. Adjustments to Awards under
Section 13 will not be deemed “repricings,” however. The Administrator shall
have no authority to amend, alter, or modify any Award term after the Award has
been granted to the extent that the effect is to waive a term that otherwise at
that time would be mandatory for a new Award of the same type under the Plan.

 

  c) Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan or an Award (i) shall materially impair the rights of
any Grantee, unless mutually agreed otherwise between the Grantee and the
Company, or (ii) impose any additional obligation on the Company or right on the
Grantee, unless signed by the Company (electronically or otherwise).

 

16. Conditions Upon Issuance of Shares.

 

  a) Legal Compliance. The Company shall not be obligated to issue Shares
pursuant to an Award unless the exercise, if applicable, of such Award and the
issuance and delivery of such Shares shall comply with all relevant provisions
of law, including, without limitation, the Securities Act of 1933, as amended,
the Exchange Act, the rules and regulations promulgated thereunder, other
Applicable Law, and the requirements of any stock exchange or quotation system
upon which the Shares may then be listed or quoted, and may be further subject
to the approval of counsel for the Company with respect to such compliance.

 

21



--------------------------------------------------------------------------------

  b) Investment Representations. As a condition to the exercise of an Award or
issuance of Shares in connection with an Award, the Company may require the
Grantee or permitted transferee to represent and warrant at the time of any such
exercise or issuance that the Shares are being purchased only for investment and
without any present intention to sell or distribute such Shares if, in the
opinion of counsel for the Company, such a representation is required or
advisable.

 

17. Liability of Company.

 

  a) Inability to Obtain Authority. The inability of the Company to obtain
authorization from any regulatory body having jurisdiction, which authorization
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained. The Company shall use its best efforts
to obtain such authorization.

 

  b) Grants Exceeding Allotted Shares. If the Covered Shares covered by an Award
exceeds, as of the date of grant, the number of Shares that may be issued under
the Plan without additional stockholder approval, such Award shall be void with
respect to such excess Covered Shares, unless stockholder approval of an
amendment sufficiently increasing the number of Shares subject to the Plan is
timely obtained in accordance with Section 15 of the Plan.

 

18. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

 

19. Rights of Grantees. Neither the Plan nor any Award shall confer upon a
Grantee any right with respect to continuing the Grantee’s employment, service
as a Director or consulting relationship with the Company or a Subsidiary, nor
shall they interfere in any way with the Grantee’s right or the Company’s right
to terminate such employment, service or consulting relationship at any time,
with or without cause.

 

20. Sub-plans for Foreign Subsidiaries. The Administrator may adopt sub-plans
applicable to particular foreign Subsidiaries. All Awards granted under such
sub-plans shall be treated as grants under the Plan. The rules of such sub-plans
may take precedence over other provisions of the Plan, with the exception of
Section 3, but unless otherwise superseded by the terms of such sub-plan, the
provisions of the Plan shall govern the operation of such sub-plan.

 

21.

Code Section 409A. It is intended that the Plan and all Awards hereunder be
administered in a manner that will comply with Code Section 409A. The
Administrator is authorized to adopt rules or regulations deemed necessary or
appropriate to qualify for an exception from or to comply with the requirements
of Code Section 409A. Notwithstanding anything in this Section to the contrary,
no amendment to or payment under any Award will be made unless such transaction
will result in no tax penalty to the Grantee. Without limiting the generality of
the foregoing, if any amount shall be payable with respect to any Award
hereunder as a result of a Grantee’s “separation from service” at such time as
the Grantee is a “specified employee” (as those terms are

 

22



--------------------------------------------------------------------------------

  defined for purposes of Code Section 409A) and such amount constitutes a
deferral of compensation subject to Code Section 409A, then no payment shall be
made, except as permitted under Code Section 409A, prior to the date six months
after the Grantee’s separation from service (or the date of his or her earlier
death). The Company may adopt a specified employee policy that will apply to
identify the specified employees for all deferred compensation plans subject to
Code Section 409A; otherwise, specified employees will be identified using the
default standards contained in the regulations under Code Section 409A.

 

22. Withholding. The Company and any Subsidiary or affiliate is authorized to
withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Shares, or any payroll or other payment
to a Grantee, amounts of withholding and other taxes due or potentially payable
in connection with any transaction involving an Award, and to take such other
action as the Administrator may deem advisable to enable the Company and
Grantees to satisfy obligations for the payment of withholding taxes and other
tax obligations relating to any Award. This authority shall include authority to
withhold or receive Stock or other property and to make cash payments in respect
thereof in satisfaction of a Grantee’s withholding obligations, either on a
mandatory or elective basis in the discretion of the Administrator. Other
provisions of the Plan notwithstanding, only the minimum amount of Stock
deliverable in connection with an Award necessary to satisfy statutory
withholding requirements will be withheld, except a greater amount of Stock may
be withheld provided that any such withholding transaction that potentially will
result in additional accounting expense to the Company must be expressly
authorized by the Administrator.

 

23. Governing Law. The Plan and any Award Agreements and any and all
determinations made and actions taken in connection with the Plan and Award
Agreements, shall be governed by and construed in accordance with the Delaware
General Corporation Law and applicable federal law, and in other respects with
the substantive laws of the State of Florida.

 

23